 

Case 1:14-cv-02535-ELH Document 77-1 Filed 04/20/20 Page 1 of1

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, ex rel. ) Case No. 1:14-cv-02535-ELH

DEBORAH SHELDON, et al., )
) (Judge Ellen L. Hollander)

Plaintiffs, )
)
-y- )
)
FOREST LABORATORIES, LLC )
f/k/a TANGO MERGER SUB 2 LLC )
f/k/a FOREST LABORATORIES, INC., __)
etal. )
)
Defendants. )

ORDER

 

Upon full consideration, Plaintiffs Motion Requesting a New Briefi ing Schedule to
(€ CF 77) [0 Loe.
Finalize Briefing on Defendants’ Motion to Diss is hereby GRANTED} i

 

e Plaintiff's Opposition brief shall be filed on or before April 27, 2020; and

Defendants’ Reply brief shall be filed on or befo 18,2020, tease $5
g(ilo-2 Aska: adgnrs bee an efken 5/4, pas '3 A atic 583 Fo
It is F URTHER ORDERED that the Parties shall Se eee.
Confer wikn Tudse Gesner to feicheduts. Re F/+Ne Lefttement
\conterenc to a ai aseeiie date senietime—shertly after briefing concludes )-e8-
ja Q@ magne Acenmcd Gl fli oe

 

May-t8-2070, and to be held vi
by Judse Greg ner.
SO ORDERED.

Dated: | Qo, 2020.
fo 20/4, Grid ke
Yot ae Cage Aote, /
¥ Comm ores Ren pp. Holla

fy tfor j tL}
| SSUues jn ECF 4 j Che mshi The Honorable Ellen L. Hollander
AISI 5S ) we le sel 01C4: United States District Judge
